Citation Nr: 0707946	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, including pes planus.

2.  Entitlement to service connection for a bilateral leg 
disorder, including genu varus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In October 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

The duty to assist includes obtaining VA and private medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).

In January 2004, the RO denied the veteran's claims for 
service connection for bilateral foot and leg disorders 
because the RO found veteran's conditions were pre-existing 
and determined that aggravation due to service was not shown.  
At the October 2005 hearing, the veteran testified that he 
complained of his disorders in service and that he has been 
receiving treatment from the VA Medical Center (VAMC) in Las 
Vegas, Nevada since the 1990s.  However, the claims file only 
contains VA treatment records submitted by the veteran from 
August 2003 to April 2004.  On remand, the AOJ should again 
ask the veteran to identify any health care providers who 
have treated him for his bilateral foot and leg disorders and 
attempt to obtain relevant treatment records from the Las 
Vegas VAMC from 1990 through the present, if not already in 
the claims file.

Service medical records show that in June 1958 the veteran 
underwent a pre-induction examination where genu varus was 
noted, but not examined.  The veteran's August 1959 Induction 
examination report documented a bilateral foot disorder, pes 
planus, 3 degrees, and a bilateral leg disorder, genu varus.  
During service, a podiatry unit report dated in October 1959 
documented the veteran's treatment for blisters and heels of 
the feet.  Upon separation, the veteran reported having boils 
and severe pes planus was found.  According to the veteran's 
testimony, he continues to suffer from and receive treatment 
for his bilateral foot and leg disorders.

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held, in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. § 
1111 (West 2002) requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  See also 
VAOPGCPREC 3-2003.  

On remand, after receipt of any available medical records, 
the veteran should be scheduled for examinations to ascertain 
the nature, extent, and etiology of any bilateral foot and 
leg disorders, including pes planus and genu varus.  The 
examiners should indicate whether any bilateral foot and leg 
disorders found existed prior to service or was incurred 
during active service.  If the examiner finds that the 
veteran's disorders pre-existed service, the examiner should 
also indicate whether his condition was aggravated by 
military service.  See Wagner, supra; VAOPGCPREC 3-2003; see 
also 38 C.F.R. § 3.306.  Further, if aggravation of any 
bilateral foot and leg disorders is found, the examiner 
should opine as to whether the increase in disability is due 
to the natural progress of the disease.  See 38 C.F.R. 
§ 3.306 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the veteran 
and request that he provide information 
as to the dates of any treatment received 
for his bilateral foot and leg disorders 
since separation from service, and to 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the 
claims folder) from all sources should be 
requested.  In particular, records from 
the VAMC in Las Vegas since 1990 through 
the present should be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the AOJ should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2006).  If records are 
unavailable, please have the health care 
provider so indicate.

2.  After completion of the above, the 
veteran should be scheduled for VA 
examinations, by the appropriate 
specialists, for his bilateral foot and 
leg symptoms.  The examiners should 
ascertain the nature, extent, and 
etiology of any bilateral foot and leg 
disabilities.  The claims file must be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and the reports should so 
indicate.  The examiners should perform 
any neurological or vascular tests deemed 
necessary for an accurate assessment.  
The examination reports should include a 
detailed account of all pathology found 
to be present.  After asking the veteran 
about the history of his disorders and 
reviewing the claims file, the examiners 
should offer opinions as to whether any 
bilateral foot and leg disabilities is at 
least as likely as not (50 percent or 
more probability) (1) pre-existed active 
service, (2) began during, or was 
aggravated as the result of active 
service, or (3) is due to the natural 
progress of the disease.  

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiners should state 
the reasons why.

3.  After completion of the above, VA 
should readjudicate the appellant's 
claims for service connection for 
bilateral foot and leg disorders.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which discusses 
the ramifications of VAOPGCPREC 3-2003, 
the holding in Wagner, supra, and 
aggravation of a preservice disability 
under 38 C.F.R. § 3.306 (2006), and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


